Mr. Justice Trunkey
delivered the opinion of the court,
On May 6th 1835 the lot was conveyed by Drepperd to George Miller. The evidence was ample to satisfy a jury that Miller took and held actual possession till June 13th 1866, when he conveyed the lot to Cyrus Staley, or his wife; and, had the question been submitted, doubtless the jury would have found that he had a good title under the Statute of Limitations. ' Without attempting to rebut the plaintiff’s evidence of Miller’s title,- or to show that he had transferred it to Staley, the defendants rested upon their sheriff’s deed as sufficient for their possession against anyone who failed to show title in himself. To rebut the plaintiff’s testimony that Miller made a deed to Ann Staley, they proved the declarations of both Staley and his wife, that the title was in him. These declarations do not set forth the contents of a deed, but it may well be inferred therefrom that Staley held title derived from Miller. It is manifest that the defendants did not purpose to prove what *29title Staley had, and they neither claimed nor asserted that Miller had conveyed to him. The record fails to show, by admission or otherwise, that they claimed the property in dispute under and through Drepperd and Miller; nor did they give written evidence of title back of Staley; nor did they assent, but excepted, to the instruction that they claimed under and traced their title back to Miller. At most the court could have submitted the oral testimony to the jury. In view of the evidence it was clearly right to refuse the defendants’ point; for the jury would likely have found that the plaintiff had a good title; perhaps, also, would have found that defendants held by title derived from Miller, had these questions been submitted with proper instructions. Indeed the proofs are so strong that it is not surprising, in the haste of a trial, the court answered as they did. We cannot but regard the first assignment as merely technical; nevertheless it is the defendants’ right to insist upon it.
The plaintiff was permitted to prove that in 1875 Cyrus Staley declined to consider an offer to purchase the lot, on the ground that his wife owned it. A general rule is, that admissions of a grantor, prejudicial to himself, while in possession, are competent evidence against those who claim under him: Alden v. Grove, 6 Harris 377. If it be conceded that Staley was in possession in 1875, and stands as the grantor of defendants, yet he was then a debtor, owing the defendants, who have since purchased the lot in collecting the debt. The rule has its exceptions. “ On principles of general convenience, it would be. highly dangerous to admit evidence of this kind to impeach the titles of vendees under sheriff’s sales. If declarations of the debtor, that he had sold the land to another, could be brought forward in this way to overreach a judgment against him, no one would ever purchase at a sheriff’s sale, and every creditor would be at the justice, if not mercy of his debtor:” Baker v. Miller, 1 Yeates 305. This language has stronger emphasis when applied to a debtor’s declarations that his wife owned the land. Now that husband and wife can be witnesses for each other, and parties for themselves, the principle held in a ease where the debtor declared he'had assigned to a stranger, should be applied with greater strictness where it is proposed to prove that the debtor said the land he occupied belonged to his wife. Where the wife claims the property against her husband’s creditors, she must establish her title by other proof than his declarations of her ownership, made at a time when the debts w§re threatening. •
Judgment reversed, and venire facias de novo awarded.